COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Natalie Janine Garnes M.D. v. Alma McAfee

Appellate case number:    01-20-00717-CV

Trial court case number: 297,526

Trial court:              Probate Court No. 2 of Harris County

       It is ordered that the motion for en banc reconsideration is DENIED.



Judge’s signature:             /s/ Veronica Rivas-Molloy
                               Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: January 11, 2022